Citation Nr: 0431319	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  02-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which found that 
new and material evidence had not been received to reopen the 
claim for service connection for PTSD.  

In August 2004, the veteran testified at a Board Central 
Office hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been incorporated 
into the claims file.
 
The matter of entitlement to service connection for PTSD, 
based on de novo review, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In an unappealed April 2000 rating decision, the RO did 
not reopen the veteran's claim for service connection for 
PTSD, finding, essentially, that no new and material evidence 
was received.  

2.  New evidence received since the April 2000 RO decision 
includes allegations of stressor events capable of 
verification and thus bears directly on a basis for the 
previous denial of the claim, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for PTSD may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  VA may not have fully complied with the 
mandates of the VCAA, and any deficiency is addressed in the 
REMAND that follows.  Despite any procedural deficiencies, 
the Board finds no reason to delay a decision on the matter 
of reopening the claim for service connection for PTSD; such 
processing is more expedient, and the veteran is not 
prejudiced by the determination below.  

II.  New and Material Evidence

The veteran asserts that he has PTSD due to stressful events 
in service.  The RO's last final decision denying the 
veteran's claim to reopen for service connection for PTSD was 
in April 2000, when it was determined that new evidence was 
not received to reopen the claim.  The veteran was notified 
of the decision in May 2000, and did not appeal.  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  See 38 
U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  [While the RO appears to have reopened and 
denied the veteran's PTSD claim in the July 2003 supplemental 
statement of case (SSOC), the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Barnett v. Brown, 83 F. 3rd 1380 (Fed. Cir. 1996).]

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the April 2000 rating decision, the record 
included service medical records, records of VA treatment 
(inpatient and outpatient), VA examination reports (including 
a diagnosis of PTSD), the veteran's statements identifying 
some of his inservice stressor events (exposure to mortar 
attack, sniper fire, body bags, and grenade attacks, as well 
as several attacks on his life), supporting statements from 
friends and relatives, documentation regarding VA's attempt 
to verify the reported stressors, a May 1988 negative reply 
from the U.S. Army and Joint Services Environmental Support 
Group (ESG), and historical records of the 578th Light 
Equipment and Maintenance Company for the period from January 
1969 to December 1969.

Since the April 2000 decision, additional evidence has been 
added to the record.  This includes a June 2000 statement 
from the veteran (and a supporting statement from a fellow 
soldier) containing additional specifics about an inservice 
stressor event where he reportedly took sniper fire while his 
unit was guarding the 101st  Airborne Division.  It also 
includes a May 2000 record from a VA physician linking a PTSD 
diagnosis to the veteran's reported stressors, and a July 
2000 examination performed for VA that also diagnosed PTSD 
related to reported stressors.  Additionally, in his December 
2001 notice of disagreement (NOD), the veteran asked for 
assistance verifying the following stressors: (1) that he was 
under sniper fire when his company (the 578th Light Equipment 
Maintenance Company) was guarding the perimeter while 
reporting to the 101st Airborne in Phu Bai between September 
1969 and May 1970; (2) that his company received mortar fire 
when he first reported to DaNang around September 18-20, 
1969; (3) that his transport plane came under sniper fire 
while he was being transported from Da Nang to Phu Bai; and 
(4) that on October 2nd 1969, monsoon rains flooded his 
company hooches and mess hall leading to a traumatic 
experience with snakes.  Furthermore, in April 2002, the 
veteran submitted another statement pertaining to stressful 
events he experienced when attached to the 101st Airborne 
Division, along with some supporting records from that unit.  
In a June 2003 statement the veteran indicated that he was 
treated in Vietnam for chest pain and dizziness caused by 
anxiety attacks.  Finally, during his hearing, the veteran 
gave testimony with regard to stressful events involving 
snakes, taking incoming mortar at Camp Eagle with the 101st 
Airborne, and taking sniper fire while onboard the C-130 that 
flew him from Da Nang to Phu Bai.  He also raised an entirely 
new stressor event involving a sexual assault.   

On review of the record, the Board finds that the above-noted 
additional evidence received since the April 2000 decision is 
new, as it was not previously of record.  Since this evidence 
includes both new information about previously raised 
stressor events and allegations of previously unreported 
stressor events that may be capable of verification, it is 
relevant and probative in the matter of service connection 
for PTSD, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, as new and material 
evidence has been submitted, the claim of entitlement to 
service connection for PTSD may be reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.



REMAND

PTSD due to reported stressors has been diagnosed; however, 
to date, stressor events reportedly experienced by the 
veteran have not been verified.  VA has not attempted to 
verify any reported stressor through appropriate channels 
since 1988.  Since the last attempt to verify the stressors 
through the ESG, the veteran has submitted statements laying 
out additional specifics regarding these stressor events.  
Additionally, he has identified new stressor events leading 
to his PTSD.  Another attempt should be made to verify the 
reported stressors based on all the information of record.  
Prior to any attempt at verification, the veteran should 
submit a comprehensive list of specific stressors he is 
claiming that caused his PTSD, and provide dates, units 
assigned, locations, and names of others involved, where 
applicable.  If he wishes to pursue a claim for PTSD based on 
sexual assault, he should so state.  

During the August 2004 hearing, the veteran testified that he 
was treated for psychiatric problems in March 1971 at the VA 
Hospital in Huntington, West Virginia.  These records do not 
appear to be in the claims folder.  Additional development is 
indicated. 

Finally, as noted earlier, VA may not have fully complied 
with the mandates of the VCAA as interpreted by the Court's 
decisions in Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Specifically, VA failed to notify the veteran that VA would 
assist him in obtaining evidence verifying his reported 
stressors.  

Consequently, this matter is remanded for the following: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
RO should notify the veteran that VA will 
assist in attempting to verify reported 
stressor events.  The RO should also 
advise the veteran to submit any 
pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The appellant and his 
representative should be afforded the 
opportunity to respond.

2.  The RO should try to obtain the 
veteran's March 1971 medical records from 
the VA Hospital in Huntington, West 
Virginia, and associate the records with 
the claims folder.  

3.  The veteran must be asked to itemize 
and provide specific information 
regarding the stressor event(s) he 
alleges occurred in service (including 
his plane being fired upon entry to Phu 
Bai and other exposure to enemy fire).  
He should be asked to identify specific 
dates (within a 60 day period), 
locations, unit numbers, and the names of 
others involved.  The veteran should 
comment on whether he is claiming his 
exposure to sexual assault triggered his 
PTSD.  The RO should inform the appellant 
that if he fails to respond with details 
regarding the inservice stressor events 
or fails to provide information useful to 
verifying these events, VA will have no 
choice but to proceed to decide the case 
based on the evidence of record.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  Then the RO 
should arrange for verification of any 
identified stressor event(s), to include 
contacting the Center for Unit Records 
Research (CURR) and by any other 
available methods.  If the veteran is 
alleging that he has PTSD due to sexual 
assault, the RO should undertake proper 
development in accordance with the 
provisions of M21-1, Part III, § 5.14, 
"PTSD Claims Based on Personal Assault," 
and the veteran should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3). 
 
4.  If, and only if, a stressor event is 
verified, the RO should arrange for the 
veteran to be examined by a psychiatrist 
to determine whether the veteran's PTSD 
diagnosis is based on a verified stressor 
event, or some other life-event unrelated 
to service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.  

5.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re-
adjudicate the claim, and, if sexual 
assault is the basis alleged for PTSD, 
the RO should specifically include 
consideration of 38 C.F.R. § 3.304(f); 
Manual M21-1, Part III, 5.14(c); and 
Patton v. West, 12 Vet. App 272 (1999).  
If the benefit sought remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his  
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.


The purposes of this remand are to assist the veteran in the 
development of his claim and to ensure that notification 
mandates of the VCAA are met.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.   


	                     
______________________________________________
	Dennis F. Chiappetta
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



